DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, JR. et al. (US Patent Pub. 2009/0263342, disclosed by applicant).
Glenn et al. disclose a personal care article in the form of a porous dissolvable solid structure (ABSTRACT).  Glenn et al. disclose the article may be in the form of one or cylindrical objects, spherical objects, tubular objects or any other shaped object ([0179]).  Glenn et al. disclose the article comprises a. polyvinylpyrrolidone having an average molecule weight from about 40,000 to about 500,000 and is present from 10% to 40% ([0164], [0165], and [0170]).  Glenn et al. disclose the article comprises b. cetyl alcohol, stearyl alcohol, behenyl alcohol and mixture thereof at a concentration of about 1 to about 60% ([0012] and [0036]).  Glenn et al. disclose the article comprises c. stearamidopropyldimethylamine, behenamidopropyldimethylamine, and mixtures thereof and an acid consisting of lactic acid, malic acid, succinic acid and acetic acid; wherein the mole ratio of amidoamine (which is component c.) to acid can be from 1:0.3 to about 1:1.3 ([0043] and [0045]).  Glenn et al. disclose the article comprises a maximum level of 10% of an ionic surfactant, such as cocamidopropyl betaine ([0126] and [0140]).  Glenn et al. disclose that 0.5g of article dissolves with 7.5 cm3 of water ([0194]).  Glenn et al. disclose the article I substantially free of citric acid, L-glutamic acid, fumaric acid, tartaric acid, L-glutamic hydrochloride, hydrochloric acid, and oleic acid.  Glenn et al. disclose a method for conditioning hair comprising wetting the article with water; applying the dissolved structure to the hair and rinsing the diluted treatment from the hair ([0207]-[0209]).

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612